Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-21837-CIV-ALTONAGA/Goodman

   DONNA ALVAREZ,

          Plaintiff,

   v.

   LOANCARE LLC,

         Defendant.
   __________________ /

                                              ORDER

         THIS CAUSE came before the Court at an August 11, 2020 Hearing [ECF No. 30] on

  Defendant, LoanCare LLC’s Dispositive Motion to Dismiss Plaintiff’s Complaint [ECF No. 7],

  filed on May 27, 2020. The Court has considered Plaintiff, Donna Alvarez’s Complaint [ECF

  No. 1]; the Motion; Alvarez’s Response [ECF No. 17]; LoanCare’s Reply [ECF No. 18]; Notices

  of Supplemental Authority [ECF Nos. 21, 22]; the record; and applicable law.

                                      I.     BACKGROUND

         Alvarez brings this putative class action challenging the collection of processing fees by

  LoanCare, a mortgage servicer. (See generally Compl.). Alvarez owns a home subject to a

  mortgage serviced by LoanCare. (See id. ¶¶ 5, 13–14). LoanCare charged Alvarez processing

  fees for making mortgage payments online or by phone. (See id. ¶ 15). Alvarez alleges LoanCare’s

  processing fees are not authorized by the mortgage or by applicable law. (See id. ¶¶ 14, 16).

         On May 1, 2020, Alvarez filed her Complaint asserting four claims: Violations of the

  Florida Consumer Collection Practices Act, section 559.55 et seq., Florida Statutes (“FCCPA”)

  (Count I) (see id. ¶¶ 31–39); Violations of the Florida Deceptive and Unfair Trade Practices Act,

  section 501.201 et seq., Florida Statutes (“FDUTPA”) (Count II) (see id. ¶¶ 40–49); Breach of
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 2 of 11
                                                  CASE NO. 20-21837-CIV-ALTONAGA/Goodman


  Contract (Count III) (see id. ¶¶ 50–54); and Unjust Enrichment (Count IV) (see id. ¶¶ 55–60).

         LoanCare moved to dismiss all counts, arguing Alvarez’s claims are moot, Alvarez failed

  to comply with the mortgage’s notice and cure provision, and Alvarez fails to state claims upon

  which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). (See generally Mot.).

  Alvarez opposed the Motion, requesting oral argument. (See Resp. 14). At the August 11, 2020

  Hearing, the Court dismissed Count III (breach of contract) and Count IV (unjust enrichment) with

  leave for Alvarez to amend and address the deficiencies identified by LoanCare, including the

  mootness issue. The Court now addresses whether Alvarez states claims for which relief can be

  granted in Count I (FCCPA) and Count II (FDUTPA).

                                     II.     LEGAL STANDARD

         “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009) (alteration added) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). The pleading standard “does not require ‘detailed factual allegations,’

  but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

  (alteration added) (quoting Twombly, 550 U.S. at 555). Pleadings must contain “more than labels

  and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that states a plausible

  claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S.

  at 556).

         To meet this “plausibility standard,” a plaintiff must “plead[ ] factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556). “The mere possibility the



                                                    2
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 3 of 11
                                                    CASE NO. 20-21837-CIV-ALTONAGA/Goodman


  defendant acted unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-

  Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009) (citation omitted), abrogated on other grounds by

  Mohamad v. Palestinian Auth., 566 U.S. 449 (2012).

            When reviewing a motion to dismiss, a court must construe the complaint in the light most

  favorable to the plaintiff and take the factual allegations therein as true. See Brooks v. Blue Cross

  & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (citation omitted).

                                           III.    DISCUSSION

  A.        Count I: FCCPA

            At the Hearing, Alvarez clarified she is only bringing a claim in Count I under the second

  clause of section 559.72(9), Florida Statutes, which states: “In collecting consumer debts, no

  person shall . . . assert the existence of some [] legal right when such person knows that the right

  does not exist.” Id. (alterations added). LoanCare argues Alvarez fails to state a claim for which

  relief can be granted because (1) the FCCPA’s prohibited practices do not apply to mortgage loan

  servicers in the circumstances of the present action; and (2) Alvarez fails to adequately plead

  LoanCare asserted a legal right it knew did not exist. (See Mot. 5–15). 1 Neither argument is

  persuasive.

          1.        The FCCPA Prohibits Practices of All Persons Collecting Consumer Debts.

            LoanCare contends the FCCPA exempts loan servicers like LoanCare from the act’s

  prohibitions. (See Mot. 7). LoanCare points to similarities in the federal Fair Debt Collection

  Practices Act (“FDCPA”) and the FCCPA, both of which exclude from the definition of “debt

  collector” persons collecting debts which were “not in default at the time it was obtained by such

  person.” (Id. (quotation marks and bold omitted; quoting Fla. Stat. § 559.55(7)(f); 15 U.S.C.



  1
      The Court relies on LoanCare’s bottom-of-page pagination in referencing LoanCare’s Motion and Reply.


                                                      3
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 4 of 11
                                                 CASE NO. 20-21837-CIV-ALTONAGA/Goodman


  § 1692a(6)(F)(iii))). According to LoanCare, this “loan servicer exemption” requires dismissal of

  the FCCPA claim because Alvarez does not allege that her loan was in default when it was obtained

  by LoanCare. (See id. 7–9 (citing cases)).

         Alvarez insists the FCCPA’s prohibitions apply to all “persons” and is not restricted to

  statutorily defined debt collectors. (See Resp. 6–7 (citing Gann v. BAC Home Loans Servicing LP,

  145 So. 3d 906 (Fla. 2d DCA 2014); Morgan v. Wilkins, 74 So. 3d 179 (Fla. 1st DCA 2011); and

  Schauer v. Gen. Motors Acceptance Corp., 819 So. 2d 809 (Fla. 4th DCA 2002))). LoanCare,

  detailing the FCCPA’s legislative history and comparing it to that of the FDCPA, argues applying

  the FCCPA’s proscriptions to any person renders meaningless the FCCPA’s debt collector

  definition and its “loan servicer exemption.” (See Mot. 9–15; Reply 5–6).

         The Eleventh Circuit squarely addressed this issue in Agrelo v. Affinity Management

  Services, LLC. See 841 F.3d 944, 952–53 (11th Cir. 2016). In Agrelo, the district court,

  analogizing to authority applying the FDCPA, determined the defendant was not liable under the

  FCCPA because the defendant did not meet the FCCPA’s definition of debt collector. See Agrelo

  v. Meloni Law Firm, No. 14-21192-Civ, 2015 WL 10791989, at *4–5 (S.D. Fla. Jan. 30, 2015)

  (citing Madura v. Lakebridge Condo. Ass’n Inc., 382 F. App’x 862, 864 (11th Cir. 2010)), rev’d

  in part, vacated in part sub nom. Agrelo, 841 F.3d 944. The Eleventh Circuit reversed:

         [T]he district court erroneously held that because [the defendant] was not a “debt
         collector” under the FCCPA, it could not be liable for violating the statute.
         Although the FCCPA is modeled after the FDCPA, the two statutes are not identical
         in all respects. Unlike the FDCPA, the FCCPA’s proscriptions are “not limited to
         debt collectors.” [The defendant] is not exempt from the FCCPA simply because
         it is not a statutorily defined debt collector.

  Agrelo, 841 F.3d at 952–53 (alterations added; quoting Schauer, 819 So. 2d at 812 n.1).

         The Eleventh Circuit’s decision in Agrelo is controlling: the FCCPA’s proscriptions apply

  to any “person,” even those that are not “debt collectors” under the statute. Fla. Stat. § 559.72; see


                                                    4
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 5 of 11
                                                   CASE NO. 20-21837-CIV-ALTONAGA/Goodman


  also Agrelo, 841 F.3d at 952–53. The Court now considers LoanCare’s second basis for seeking

  dismissal of Count I, whether Alvarez otherwise states an FCCPA claim.

        2.          Alvarez Plausibly Pleads LoanCare Violated the FCCPA.

          In Count I, Alvarez alleges LoanCare asserted a legal right that it knew did not exist,

  thereby violating section 559.72(9), Florida Statutes. (See Compl. ¶¶ 35, 37–38). Tersely, Alvarez

  alleges: (1) LoanCare collected processing fees for making payments online or by phone (see id.

  ¶ 15); (2) LoanCare had no legal right to collect these processing fees because they were not

  authorized by the mortgage or by law (see id. ¶¶ 14, 37); and (3) LoanCare knew it had no legal

  right to collect the processing fees because it had the mortgages in its control, and the mortgages

  do not authorize the fees (see id. ¶¶ 37–38). LoanCare argues that with these sparse allegations,

  Alvarez fails to state “any assertions by LoanCare at all, let alone the assertion of a legal right that

  LoanCare knew did not exist.” (Mot. 7).

             As an initial matter, the Court finds Alvarez sufficiently alleges LoanCare’s assertion of a

  legal right. Alvarez’s pleading burden is met if she pleads facts allowing the Court to “draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

  at 678 (citation omitted). The Court must also construe Alvarez’s allegations in the light most

  favorable to her. See Brooks, 116 F.3d at 1369 (citation omitted). By charging processing fees,

  the Court infers LoanCare’s assertion of the right to charge those fees.

             Regarding the adequacy of Alvarez’s allegation that LoanCare knew the right to charge

  those fees did not exist, Garay v. Select Portfolio Servicing, Inc. is instructive. See generally No.

  19-cv-23323, R. & R. on Def.’s Mot. to Dismiss [ECF No. 52] (S.D. Fla. Aug. 6, 2020). In Garay,

  the court analyzed a virtually identical complaint regarding unauthorized fees and arguments

  relating to the sparseness of the allegations. See id. at *12 (“[The defendant] argues that [the



                                                      5
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 6 of 11
                                                CASE NO. 20-21837-CIV-ALTONAGA/Goodman


  plaintiff’s] FCCPA claim should be dismissed because the allegations [] [the defendant] had actual

  knowledge of any unlawful conduct are conclusory and implausible.” (alterations added)). As in

  the present case, the plaintiff alleged the defendant had knowledge of its unlawful conduct because

  the defendant had in its possession the mortgage, which did not permit charging the allegedly

  unlawful fees. See id. at *13. The magistrate judge examined the mortgage at issue — nearly

  identical to Alvarez’s mortgage — and determined it was both plausible the fees were unlawful

  and that the defendant’s possession of the mortgage showed it had knowledge the fees were

  unlawful. See id. at *18 (“In arguing [] [the defendant] knowingly charged improper processing

  fees, [the plaintiff] establishes a plausible allegation which is supported with the circumstantial

  evidence [the defendant] had actual knowledge of the violation by having the mortgage in [its]

  ‘possession, custody or control’” (alterations added)); see also Blake v. Seterus, Inc., No. 16-

  21225-Civ, 2017 WL 543223, at *3 (S.D. Fla. Feb. 9, 2017) (pleading circumstantial facts

  demonstrating actual knowledge of an FCCPA violation is sufficient).

         The Court applies the reasoning in Garay to the present case and concludes Alvarez

  adequately pleads an FCCPA claim in Count I.

  B.     Count II: FDUTPA

         In Count II, Alvarez succinctly states LoanCare “violated the FDUTPA by engaging in the

  unfair and deceptive practices as described [in the Complaint.]” (Compl. ¶ 45 (alteration added)).

  Reading the Complaint in the light most favorable to Alvarez, as the Court must do, the alleged

  unfair and deceptive practices are LoanCare’s charging processing fees it knew it did not have a

  right to charge; and “secretly retaining money from every ‘processing fee’ [LoanCare] charges

  consumers” instead of passing the entire fee to a third-party payment processor. (Compl. ¶ 49

  (alteration added); see also ¶¶ 14–16, 18, 46).



                                                    6
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 7 of 11
                                                  CASE NO. 20-21837-CIV-ALTONAGA/Goodman


          The FDUTPA provides a cause of action for “[u]nfair methods of competition,

  unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

  trade or commerce[.]” Fla. Stat. § 501.204(1) (alterations added). FDUTPA claims may be

  premised on per se violations or traditional violations. See Blair v. Wachovia Mortg. Corp., 11-

  cv-566, 2012 WL 868878, at *3 (M.D. Fla. Mar. 14, 2012). “[A] per se violation of [the] FDUTPA

  stems from the transgression of any law, statute, rule, regulation, or ordinance which proscribes

  unfair methods of competition or unfair, deceptive, or unconscionable acts or practices.” Id.

  (alterations adopted; other alterations added; quotation marks and citations omitted). A traditional

  violation is a deceptive act or unfair practice, separate from a predicate statutory violation. See id.

  Under the FDUTPA, a deceptive act or unfair practice is “one that offends established public policy

  and one that is immoral, unethical, oppressive, unscrupulous or substantially injurious to

  consumers[;]” or a “representation, omission, or practice that is likely to mislead the consumer

  acting reasonably in the circumstances, to the consumer’s detriment.” PNR, Inc. v. Beacon Prop.

  Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003) (quotation marks and citations omitted).

          LoanCare argues Alvarez fails to state a FDUTPA claim because (1) none of the alleged

  misconduct occurred “in the conduct of any trade or commerce”; (2) the “bare bone, conclusory”

  allegations fail to meet federal pleading standards generally or the heightened pleading standards

  for fraud under Federal Rule of Civil Procedure 9(b); and (3) to the extent Alvarez alleges a per se

  violation based on the FCCPA, such an allegation fails to state a claim because Alvarez does not

  adequately plead an FCCPA claim and the FCCPA is not a valid FDUTPA predicate. (Mot. 15–

  18 (quoting Fla. Stat. § 501.204(1); see also Reply 6–9). The Court addresses each argument in

  turn.




                                                    7
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 8 of 11
                                                 CASE NO. 20-21837-CIV-ALTONAGA/Goodman


       1.          Charging fees for processing payments by phone or online is trade or commerce
                   under the FDUTPA.

            FDUTPA violations are limited to conduct occurring in trade or commerce. See Fla. Stat.

  § 501.204. “‘Trade or commerce’ means the advertising, soliciting, providing, offering, or

  distributing, whether by sale, rental, or otherwise, of any good or service, or any property, whether

  tangible or intangible, or any other article, commodity, or thing of value, wherever situated.” Id.

  § 501.203(8).

         Most courts discussing the issue have held that, generally, loan or mortgage servicing and

  debt collection are not trade or commerce under the FDUTPA. See Cornette v. I.C. Sys., Inc., 280

  F. Supp. 3d 1362, 1373 (S.D. Fla. 2017) (collecting cases). However, billing for services separate

  from loan servicing does meet the FDUTPA’s trade or commerce definition. See Alhassid v. Bank

  of Am., N.A., 60 F. Supp. 3d 1302, 1324 (S.D. Fla. 2014) (finding a mortgage servicer’s billing of

  property inspections and property appraisals a “separate offer or provision of services within the

  meaning of [the] FDUTPA” (alteration added)); Martorella v. Deutsche Bank Nat’l Tr. Co.,

  931 F. Supp. 2d 1218, 1224 (S.D. Fla. 2013) (determining mortgage servicer’s provision of

  property insurance meets the FDUTPA’s trade or commerce definition).

            Alvarez alleges she was charged processing fees for making a mortgage payment to

  LoanCare over the phone or online. (See Compl. ¶ 15). This “point-of-sale fee for a requested-

  and-performed service[,]” “an optional service that the borrower chose for her convenience[,]” is

  a service separate from loan servicing itself. (Reply 1 (alterations adopted or added; quoting

  Waddell v. U.S. Bank Nat’l Ass’n, 395 F. Supp. 3d 676, 684 (E.D.N.C. 2019))). Because the

  alleged service — processing payments over the phone or online — is separate from loan servicing,

  charging processing fees for that service qualifies as conduct in trade or commerce under the

  FDUTPA. See Alhassid, 60 F. Supp. 3d at 1324.


                                                   8
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 9 of 11
                                                CASE NO. 20-21837-CIV-ALTONAGA/Goodman


       2.        Alvarez’s Allegations Meet Her Pleading Burden.

         To survive a motion to dismiss, a plaintiff bringing a FDUTPA claim is “required to allege

  only a short and plain statement sufficient to put [the defendant] on fair notice of its cause of

  action.” Sundance Apartments I, Inc. v. Gen. Elec. Capital Corp., 581 F. Supp. 2d 1215, 1221

  (S.D. Fla. 2008) (alteration added; citing Twombly, 550 U.S. at 555). “Often, claims under the

  FDUTPA are not premised on allegations of fraud, and thus need not be stated with the

  particularity required by Rule 9(b) of the Federal Rules of Civil Procedure.” Runton v. Brookdale

  Senior Living, Inc., No. 17-60664-Civ, 2017 WL 7311877, at *2 (S.D. Fla. July 10, 2017)

  (quotation marks and citations omitted).

         Alvarez alleges LoanCare is charging unauthorized and unlawful processing fees and

  deceptively retaining portions of those fees as profit instead of passing through the entire amounts

  to third-party payment processors. (See Compl. ¶¶ 14–16, 18, 46, 49). These short and plain

  statements suffice to give notice of the cause of action. See Sundance Apartments, 581 F. Supp. 2d

  at 1221. Furthermore, Alvarez’s claims do not sound in fraud — she alleges unfair or deceptive

  practices by LoanCare, but the deception is more in the nature of non-disclosure or concealment

  of misconduct, as opposed to misrepresentations relied upon by Alvarez to her detriment.

  Particularity is thus not an issue here. In other words, “because a FDUTPA claim, which

  proscribes conduct outside the reach of traditional common law torts like fraud, is not subject to

  the heightened pleading standard of Rule 9(b), it cannot serve as a basis for granting [LoanCare’s]

  current Motion.”      Eli Lilly & Co. v. Tyco Integrated Sec., LLC., No. 13-80371-Civ,

  2015 WL 11251732, at * 3–4 (S.D. Fla. Feb. 10, 2015) (alteration added; quotation marks and

  citation omitted; collecting cases).




                                                   9
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 10 of 11
                                                     CASE NO. 20-21837-CIV-ALTONAGA/Goodman


        3.         Alvarez States a per se FDUTPA Violation.

          LoanCare contends Alvarez cannot rely on allegations of violating the FCCPA as a

   predicate for a per se FDUTPA violation for two reasons. First, the FCCPA violation in Count I

   fails as a matter of law; and second, violating the FCCPA is not a valid FDUTPA predicate. (See

   Mot. 16–17; Reply 7). As already stated, Alvarez does state an FCCPA violation in Count I, so

   Alvarez’s first argument fails.

          A per se FDUTPA violation may be implied by a statute if it proscribes “unconscionable,

   deceptive, or unfair acts or practices[.]” State Farm Mut. Auto. Ins. v. Performance Orthapaedics

   & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1306 (S.D. Fla. 2018) (alteration added; quotation

   marks and citation omitted)). Whether a statute is a valid FDUTPA predicate, then, depends on

   the specific conduct prohibited by the statute.

          Alvarez’s FCCPA claim is premised on the second clause of section 559.72(9), Florida

   Statutes: “In collecting consumer debts, no person shall . . . assert the existence of some [] legal

   right when such person knows that the right does not exist.” Id. (alterations added). Knowingly

   asserting a non-existent legal right in the course of debt collection is “unconscionable, deceptive,

   [and] unfair[;]” a statute prohibiting this conduct is thus a valid FDUTPA predicate. State Farm

   Mut. Auto. Ins., 315 F. Supp. 3d at 1306 (alterations added); see also Jones v. TT of Longwood,

   Inc., No. 606cv-651, 2006 WL 2789140, at *6 (M.D. Fla. Sept. 26, 2006) (asserting a legal right

   that does not exist during the course of debt collection under the FCCPA would be a valid

   FDUTPA predicate).




                                                      10
Case 1:20-cv-21837-CMA Document 33 Entered on FLSD Docket 08/28/2020 Page 11 of 11
                                                     CASE NO. 20-21837-CIV-ALTONAGA/Goodman


           In short, Count II survives LoanCare’s Motion; Alvarez adequately pleads both a

   traditional violation and a per se violation, alleging misconduct in trade or commerce. 2

                                           IV.     CONCLUSION

           For the foregoing reasons, and for the reasons stated at the August 11, 2020 Hearing, it is

   ORDERED and ADJUDGED that Defendant, LoanCare LLC’s Dispositive Motion to Dismiss

   Plaintiff’s Complaint [ECF No. 7] is GRANTED in part and DENIED in part, as follows:

           1.      The Motion is DENIED as to Counts I and II.

           2.      The Motion is GRANTED as to Counts III and IV, which are DISMISSED
                   without prejudice. Plaintiff, Donna Alvarez, is granted leave to amend to address
                   the pleading deficiencies identified by LoanCare, including the issue of mootness.

           3.      Alvarez’s amended complaint, or her notice of intent to proceed with Counts I
                   and II in the Complaint [ECF No. 1], shall be filed by September 4, 2020.

           4.      LoanCare’s response shall be filed within 14 days after Alvarez files her amended
                   complaint or notice.

           DONE AND ORDERED in Miami, Florida, this 28th day of August, 2020.




                                                               CECILIA M. ALTONAGA
                                                               UNITED STATES DISTRICT JUDGE

   cc:     counsel of record




   2
    LoanCare describes being surprised by Alvarez’s allegations, specifically because LoanCare states it does
   not rely on third-party payment processors — so there can be no merit to accusations LoanCare is
   deceptively retaining processing fees instead of paying the fees to (non-existent) payment processors. (See
   Mot. 16). This is an issue of fact that the Court does not consider on a motion to dismiss.


                                                       11
